DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer filed by the applicant has been recorded.

Allowable Subject Matter
Claim 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to In an image data conversion device, color image data is represented in gray scale, a histogram of brightness values is created for the gray-scaled image data, it is determined based on the created histogram which image pattern of a plurality of image patterns the gray-scaled image data is classified into, a range subjected to gamma correction and a range fixed to at least one of a minimum value and a maximum value of gray scale are set for each image pattern, and image data conversion including the gamma correction is performed on the gray-scaled image data.
	The closest prior art of record fail to teach the limitation of “a gray scale operation unit configured to represent the color image data in gray scale; a histogram creation unit configured to create a histogram of brightness values for gray-scaled image data; a determination unit configured to, based on a created histogram, determine which image pattern of image patterns of a bright image, a very bright image, a white image, a dark image, a very dark image, a highly contrasted image whose contrast that is a difference 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claims 7 and 8 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Kaminaga et al. Patent No. US 9100598 B2 teaches an imaging unit for capturing an image of a fluorescent sample; a pixel shift unit for changing the relative position of 
Trifonov et al. Pub. No. US 20030053690 A1 teaches a method of automatic contrast correction comprises providing digital image data, representing the data in the form of a brightness histogram, determining a measure of central tendency for said histogram, adding a shift value to the measure of central tendency to provide an adjusted measure of central tendency, using the both the determined and adjusted measures of central tendency to determine the exponent of a tone reproduction curve, and applying the tone reproduction curve to the brightness values of the image. Additionally, the method may provide further correction by applying to the brightness values of the image an S-shaped tone reproduction curve that does not change a measure of central tendency of the brightness histogram.
Zaklika et al. Pub. No. US 20030012437 A1 teaches a computer with a monitor viewable program executes to display a histogram of image data on the monitor. The monitor contemporaneously displays a screen image viewed on a monitor of the histogram, and displays a digital or analog control element that controls both compression and expansion of midtones. Activation of the midtone compression/expansion element alters the displayed image according to effects of programs underlying the control of the element. This histogram display and element are associated on a single logical screen display in which at least one other image data 
Yeo et al. Pub. No. US 20090027545 A1 teaches a device that analyzes an image. The device includes a circuit that receives an image that includes a plurality of pixels. The circuit creates a histogram of the image and analyzes the histogram to determine an acceptable exposure of the image. The histogram may include a plurality of bins versus a population of pixels associated with each bin. By way of example, the bins may be associated with an intensity of light. The images and histograms may include data defined by low dynamic range number of bits and/or an extended dynamic range number of bits. Certain features and criteria of the image may be determined and analyzed to determine whether the image has an acceptable exposure. If the image is unacceptable, an exposure characteristic can be changed and the process can be repeated until an acceptable image is obtained.
Watanabe Patent No. US 7406193 B2 teaches an image processing method of making luminance correction on the basis of a luminance histogram showing luminance level distribution of image data expressing an image by a numerical value. A luminance average value, a luminance standard deviation, and a peak distance in the luminance histogram are obtained. A distribution discrimination value which can discriminate whether the luminance level distribution is deviated on the low/high luminance side in the histogram is compared with the peak distance. A halftone presence/absence discrimination value which can discriminate whether the luminance distribution is not deviated in the halftone in the luminance histogram is compared with the standard 
 
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically a gray scale operation unit configured to represent the color image data in gray scale; a histogram creation unit configured to create a histogram of brightness values for gray-scaled image data; a determination unit configured to, based on a created histogram, determine which image pattern of image patterns of a bright image, a very bright image, a white image, a dark image, a very dark image, a highly contrasted image whose contrast that is a difference in brightness between a bright portion and a dark portion is significantly large, and an image which is not included in any of the bright image, the very bright image, the white image, the dark image, the very dark image, and the highly contrasted image the gray-scaled image data is classified into; and an image data conversion unit configured to, in accordance with which image of the bright image, the very bright image, the white image, the dark image, the very dark image, the highly contrasted image, and the image not included in any of the above a determined image pattern is classified into, set a brightness value range on which gamma correction is performed for the gray-scaled image data, set a brightness value range on which correction for fixing a brightness value to at least one of a minimum value and a maximum value of gray scale is performed for the gray-scaled image data, and perform image data conversion including the gamma correction 
Kaminaga et al. Patent No. US 9100598 B2 - Imaging apparatus and image generating method.
	Trifonov et al. Pub. No. US 20030053690 A1 - Automatic contrast enhancement
	 Zaklika et al. Pub. No. US 20030012437 A1 - Histogram adjustment features for use in imaging technologies
	Yeo et al. Pub. No. US 20090027545 A1 - Exposure control for an imaging system
Watanabe Patent No. US 7406193 B2 - Image processing method and image processing apparatus for making luminance correction
Toma et al. Patent No. US 10291955 B2 - Method for transmitting appropriate meta data to display device according to transmission protocol version

	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2645


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647